Citation Nr: 1821598	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-07 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder.

2. Entitlement to service connection for a low back disability.

3. Entitlement to service connection for a left knee disability.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from May 1970 to November 1970.  These matters are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (CAVC).  A September 2017 CAVC Order remanded the matters for action in compliance with instructions in a September 2017 Joint Motion for Remand (JMR) by the parties.  The matters were originally before the Board on appeal from a January 2012 rating decision by the Guaynabo, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).  In November 2015, the Board remanded the claims for additional development.  A September 2016 Board decision denied service connection for a psychiatric disorder, low back disability, and left knee disability.  The Veteran appealed the Board decision to the CAVC, resulting in the JMR.  The case is now assigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

On review of the JMR, the Board finds that further development of the record remains necessary for proper adjudication of the claims on appeal.  

In the September 2017 JMR, the parties agreed February 2013 and December 2015 opinions regarding the etiology of the Veteran's variously diagnosed psychiatric disability were inadequate because the examiner did not adequately explain why she opined the disability was not related to his psychiatric complaints in service.  Another medical opinion that reflects familiarity with the complete factual background and includes adequate rationale is necessary.  

The Veteran was afforded a VA musculoskeletal examination in August 2010.  On spine examination, spinal stenosis, a herniated disc, and multilevel disc bulges were diagnosed.  On knee examination, left knee degenerative changes were diagnosed.  The Veteran reported that his back and left knee pain became manifest in service and has persisted since.  The examiner summarized the medical evidence and opined that such disabilities were less likely than not related to left knee and back complaints documented in service.  She explained that while the Veteran complained of back pain in service, the diagnosis then was strain, and the record did not show a further complaint of back pain until 2005; she concluded the strain in service was acute and without sequela.  She further explained that while the Veteran complained of left knee pain on multiple occasions in service, multiple evaluations and an October 1970 X-ray were normal.  In a December 2015 addendum, she opined that the Osgood-Schlatter disease diagnosed in service pre-existed service and resolved therein.  She cited to a medical web site that explained that Osgood-Schlatter disease occurs most often in children and resolves on its own once bones stop growing.  She noted Osgood-Schlatter was assessed after only 15 days of active duty and that an August 2010 X-ray did not show such pathology.  She opined that the current left knee arthritis was the result of normal progression of the aging process.  However, she did not comment on the Veteran's reports that his left knee and back pain has persisted since service, and therefore the opinion does not reflect contemplation of the entire record, and is inadequate.  

In August 2011 a private physician opined that it is more probable than not that the Veteran's back and left knee disabilities are related to a fall in service.  She explained that the trauma caused chronic inflammatory problems leading to subsequent degenerative changes.  This opinion does not address that service treatment records (STRs) show the Veteran's spine and lower extremities were normal on clinical evaluation and does not address the rationale in the VA examiner's opinions.     

In light of the foregoing, further development for an advisory opinion that reflects consideration of all evidence, and includes complete rationale that reconciles the conflicting opinions noted above, is necessary.

Updated records of any private or VA evaluations or treatment Veteran may have received for psychiatric, low back, and left knee disabilities may contain pertinent information (and VA records are constructively of record), and must be secured.
The case is REMANDED for the following:

1. The AOJ should secure for association with the record updated (all outstanding) records of VA evaluations and treatment the Veteran has received for his low back, left knee, and psychiatric disabilities.  If any such records are unavailable, the reason for their unavailability must be noted in the record, and the Veteran should be so advised.

The AOJ should also advise the Veteran that records of all of his private evaluations treatment for low back, left knee, and psychiatric disabilities may contain information, and ask him to provide identifying information and authorizations for VA to secure records of the evaluations and treatment.  The AOJ should secure for the record complete clinical records from all providers identified.  If any private records sought are not received pursuant to the AOJ request, the Veteran should be so advised, and advised further that ultimately it is his responsibility to ensure that private treatment records are received.  

2. The AOJ should then arrange for the Veteran's record to be forwarded to an orthopedist for review and an advisory medical opinion regarding the etiology of the Veteran's low back and left knee disabilities.  Upon review of the record (to include this remand), the consulting physician should: 

(a) Identify (by diagnosis) each low back disability entity shown.

(b) Identify the likely etiology for each low back disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) the Veteran's active service.  The consulting provider is asked to specifically indicate whether the Veteran's reports of continuous pain since service are consistent with the factual data, to include the nature of the complaints in service and the nature of the current disability, and to comment on the private provider's opinion indicating that inflammatory problems from trauma in service were an etiological factor for development of current degenerative changes.  .  

(c) Identify (by diagnosis) each left knee disability shown.

(d) Identify the likely etiology for each left knee disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) the Veteran's active service.  [The examiner should note that the Veteran is entitled to a legal presumption of soundness with respect to left knee disability on entry to service, and that any opinion indicting that a left knee disability pre-existed service must be supported by clear and unmistakable evidence of pre-existence.  If a diagnosed left knee disability is found to have clearly and unmistakably pre-existed the Veteran's service (and such disability was manifested in service), opine further whether there is clear and unmistakable evidence that the disability was NOT aggravated (permanently worsened) during service (as the Veteran is entitled to a further presumption of aggravation in such circumstances)? Please identify any such evidence.]  The provider is requested to specifically comment whether the Veteran's reports of experiencing continuous pain since service are consistent with the factual data (i.e., the nature of the complaints and findings in service, and postservice clinical data, to include regarding and the nature of the current left knee disability).  The provider is asked to specifically comment on the private provider's opinion that inflammatory problems from trauma in service were an etiological factor for development of current degenerative changes.

The examiner must provide rationale for all opinions, to include comment on the opinions/textual evidence already in the record, including the STRs that note left knee and back pain complaints; the August 2010 VA examination report and opinions therein; the August 2011 private provider's opinion, the December 2015 VA addendum opinion, and the Veteran's reports of experiencing back and left knee pain continuously since service.

If an opinion sought cannot be provided without further examination of the Veteran, an examination should be arranged. 

3. The AOJ should then arrange for the Veteran to be examined by a psychologist or psychiatrist, to determine the nature and etiology of his variously diagnosed psychiatric disability.  Upon review of the record (to include this remand), the consulting provider should:

(a) Identify (by diagnosis) each psychiatric disability entity found or shown by the record during the pendency of the instant claim, to include depressive disorder.   

(b) Identify the likely etiology for each psychiatric disability entity diagnosed.  Specifically, is it at least as likely as not (a 50 percent or better probability) that the disability is etiologically related to the Veteran's service/events therein.

The examiner must include rationale with all opinions, to specifically include citation to supporting factual data and comment on the opinions/textual evidence already in the record, including the Veteran's STRs that show complaints of a psychiatric nature; the February 2013 VA examination and opinion; and the December 2015 addendum opinion.

4. The AOJ should then review the record (ensuring that the examination reports are adequate) and readjudicate the claims on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the CAVC for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

